—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of Supreme Court, Westchester County (Friedman, J.), dated January 11, 2000, which, after a nonjury trial, and upon the granting of the separate motions of the defendants and the third-party defendant pursuant to CPLR 4401 made at the close of the plaintiffs case to dismiss the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The plaintiff, an employee of the third-party defendant’s restaurant, slipped and fell on water and grease while descending the interior stairs of the restaurant. The plaintiff commenced this action against the building owners, which were out-of-possession landlords, and the owners’ managing agent. Following the close of the plaintiffs case, the Supreme Court dismissed the complaint.
The Supreme Court properly dismissed the complaint. The owners had a right to enter the premises to make structural repairs or other repairs which the third-party defendant failed to make. However, there was no evidence adduced at trial that there were any structural defects or that the owners violated any of their obligations under the lease (see, Stark v Port Auth., 224 AD2d 681).
The plaintiffs remaining contentions are without merit. Goldstein, J. P., McGinity, Luciano and Crane, JJ., concur.